Conger, J. This was an action brought upon a note executed by appellee to appellant for a separator sold by the latter to the former under a warranty as to its working qualities. The defense relied upon a failure of this warranty, and also upon a plea of set-off, to recover the value of a second-hand machine received by appellant in part payment of the new one purchased. Appellee recovered a verdict for $75 upon which judgment was rendered. We have carefully examined the evidence and the instructions, both those given and refused. It would serve no useful purpose to set out at length the great variety of points elaborated in the briefs, but we are satisfied that the law was fairly given to the jury, and that substantial justice has been done between the parties, and therefore the judgment of the Circuit Court will be affirmed. Judgment affirmed.